ORDER
PER CURIAM.
Appellant, Christopher Oungst (“mov-ant”), appeals the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief, after an evidentiary hearing. Movant seeks to vacate his conviction and sentence for one count of assault in the first degree, section 565.050, RSMo 20001 and one count of armed criminal action, section 571.015, for which movant was sentenced to concurrent terms of eight and three years of imprisonment, respectively. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000.